NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


DANIEL SCOTT LYNDS, DOC# C00343,             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1221
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 12, 2018.

Appeal from the Circuit Court for Pinellas
County; Pat Siracusa, Judge.

Jason M. Bard and Brett Szematowicz of
Greater Tampa Law, PL, Tampa, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



VILLANTI, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.